 

Exhibit 10.4

 

DIRECTOR AGREEMENT

 

This Director Agreement (this “Agreement”) is entered into as of this 1st day of
December, 2018, by and among Priority Technology Holdings, Inc., a Delaware
corporation (the “Company”), and John V. Priore (the “Vice-Chairman”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires for Vice-Chairman to provide Services (as defined
herein below) as the Vice-Chairman of the Board of Directors of the Company (the
“Board”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:

 

1.            Appointment of Vice-Chairman. In accordance with the Certificate
of Incorporation and the Bylaws of the Company, as amended, and pursuant to
election by the Board of Directors of the Company, the Company hereby appoints
the Vice-Chairman to provide Services to the Company and their direct and
indirect subsidiaries (each, a “Subsidiary”), including any other entities
hereafter formed, acquired or invested in by the Company or their Subsidiaries,
and the Vice-Chairman hereby accepts such appointment, in each case, on the
terms and conditions provided in this Agreement.

 

2.            Board of Directors Supervision. The activities of the
Vice-Chairman to be performed under this Agreement shall be subject to the
supervision of the Board to the extent required by applicable law or regulation
and subject to reasonable policies not inconsistent with the terms of this
Agreement adopted by the Board and in effect from time to time.

 

3.            Services. Subject to Section 2, during the term hereof, the
Vice-Chairman shall endeavor to serve as the Vice-Chairman of the Board and
through such position provide the Company with the following services on such
basis as the Vice-Chairman and the Board deem appropriate in their reasonable
discretion (the “Services”):

 

(a)        assisting the Company with monitoring certain financial, accounting
and administrative procedures;

 

(b)        assisting the Company with respect to certain future acquisition and
disposition strategies;

 

(c)        from time to time investigating business opportunities;

 

(d)        assisting the Company in developing certain tax planning strategies;

 

(e)        assisting the Company in monitoring certain risk management
strategies;

 

(f)         monitoring the activities of the management team of the Company;

 



 

 

 

(g)        assisting the Company with respect to other strategic planning
activities; and

 

(h)        providing such other services as may be reasonably requested by the
Company and may be agreed to by the Vice-Chairman.

 

Notwithstanding anything herein to the contrary, nothing herein shall require or
obligate the Vice-Chairman to engage in any activity which constitutes brokering
or providing investment advice.

 

4.            Standard of Care. The Vice-Chairman (including any person or
entity acting for or on behalf of the Vice-Chairman) shall not be liable for any
mistakes of fact, errors of judgment, for losses sustained by the Company or any
of their Subsidiaries or for any acts or omissions of any kind (including acts
or omissions of the Vice-Chairman), unless caused by fraud, gross negligence or
intentional misconduct of the Vice-Chairman as finally determined by a court of
competent jurisdiction. The Vice-Chairman does not make any warranty, express or
implied, with respect to the services to be provided hereunder.

 

5.            Fees and Reimbursement of Costs.

 

(a)        Monthly Fee. In consideration of the Services, commencing on the date
hereof and for the term hereof, the Company shall pay the Vice-Chairman a cash
monthly fee equal to $20,833.34 (the “Monthly Fee”). The Company shall pay the
Monthly Fee within ten (10) business days following the end of each month during
the term hereof. The payment by the Company of the Monthly Fee hereunder is
subject to the applicable restrictions contained in the Company’ and their
Subsidiaries’ debt and equity financing agreements. If any such restrictions
prohibit the payment of any installment of the Monthly Fee, such unpaid Monthly
Fee installment shall accrue simple interest at a rate of 6% per annum and the
Company shall make such installment payment plus accrued interest as soon as
they are permitted to do so under such restrictions. If the Company or their
Subsidiaries acquire or enter into any additional business operations after the
date of this Agreement, the Board and the Vice-Chairman will, prior to the
acquisition or prior to entering into the business operations, in good faith,
determine whether and to what extent the Monthly Fee should be increased as a
result thereof. Any increase will be evidenced by a written supplement to this
Agreement signed by the Company and the Vice-Chairman.

 

(b)        Quarterly Performance Fee. In addition to the Monthly Fee, the
vice-Chairman shall also be eligible to receive a cash performance fee in an
amount up to $12,500 per quarter (the “Quarterly Performance Fee”) based upon
the Vice-Chairman meeting key performance objectives each year that will be
provided to the Vice-Chairman by the Board reflecting the key initiatives of the
Company for that fiscal quarter.

 

(c)        Annual Fee. In addition to the Monthly Fee, the Vice-Chairman shall
be eligible to receive, for each fiscal year of the Company ending during the
term hereof, a discretionary cash performance fee in an amount of up to $50,000
per year (an “Annual Fee”). The amount of the Annual Fee, if any, and the
applicable performance criteria, shall be determined by the Board in its sole
discretion.

 



2 

 

 

(d)        Reimbursement of Costs. All reasonable and documented out-of-pocket
expenses incurred by the Vice-Chairman in the performance of his duties under
this Agreement shall be for the account of, on behalf of, and at the expense of
the Company. The Vice-Chairman shall not be obligated to make any advance to or
for the account of the Company or any of their Subsidiaries or to pay any sums,
except out of funds held in accounts maintained by the Company. The
Vice-Chairman shall be reimbursed for all reasonable and documented
out-of-pocket fees and expenses incurred by him in connection with the
performance by the Vice-Chairman of his duties hereunder. Subject to and in
accordance with the foregoing, the Company shall, within 30 days of receipt of
appropriate documentation evidencing such fees and expenses, reimburse the
Vice-Chairman by wire transfer of immediately available funds for any such
amount paid by the Vice-Chairman, which shall be in addition to any other amount
payable to the Vice-Chairman under this Agreement.

 

6.            Other Interests. The Company acknowledges and agrees that the
Vice-Chairman shall not be required to devote his full time and business efforts
to the duties of the Vice-Chairman specified in this Agreement, but instead
shall devote only so much of such time and efforts as are reasonably requested
by the Board commensurate with such duties as would be usual and customary for a
Vice-Chairman.

 

7.            Independent Contractor.

 

(a)        The Vice-Chairman shall be an independent contractor, and nothing in
this Agreement shall be deemed or construed (i) to create a partnership or joint
venture between any Company or any Subsidiary and the Vice-Chairman, (ii) to
cause the Vice-Chairman to be responsible in any way for the debts, liabilities
or obligations of any Company, Subsidiary or other party, or (iii) to constitute
the appointment herein of Vice-Chairman or any of his employees as employees,
officers, directors, managers or agents of any Company or any Subsidiary.
Without the prior written consent of the Board, the Vice-Chairman shall not have
any authority to, and the Vice-Chairman shall not, enter into any contract or
agreement on behalf of the Company or any of the Company’s Subsidiaries or
otherwise bind or commit any of the Company or the Company’s Subsidiaries.

 

(b)        The Monthly Fee, Quarterly Performance Fee, and Annual Fee shall not
be deemed to be wages, and therefore, shall not be subject to any withholdings
or deductions. The Vice-Chairman shall be responsible for all tax payments,
estimated tax payments or other tax liabilities, as required. The Company shall
issue an Internal Revenue Service Form 1099 to the Vice-Chairman to account for
the Monthly Fee, Quarterly Performance Fee and Annual Fee.

 

(c)        Nothing contained herein shall be construed to create a relationship
of employer and employee between the Company and the Vice-Chairman or any of its
employees. The Vice-Chairman has previously served the Company and its
Subsidiaries as the Company’s President and Chief Executive Officer, pursuant to
that certain Executive Employment Agreement between John V. Priore and the
predecessors of the Company Priority Payment Systems Holdings, LLC, Pipeline
Cynergy Holdings, LLC and Priority Holdings LLC (collectively the
“Predecessors”) dated May 21, 2014, as amended (the “Executive Employment
Agreement”). Effective as of November 16, 2018, the Vice-Chairman resigned from
the Company and its Subsidiaries as the President and Chief Executive Officer
and thereby ceased, as of that date, to be an employee of the Company or its
Subsidiaries. All terms and conditions of the Executive Employment Agreement
which by their nature or by their express terms survive beyond expiration or
termination of the Executive Employment Agreement shall so survive.

 



3 

 

 

(d)        As an independent contractor, neither the Vice-Chairman nor any of
its employees is entitled to any employee benefits provided to the Company
employees, such as health insurance, pension benefits, workers’ compensation,
unemployment insurance, or any similar benefit; provided however, the company
may elect, at its sole discretion, to provide health insurance to the
Vice-Chairman for so long as the Vice-Chairman is performing Vice-Chairman
Services for the Company. The Vice-Chairman shall be solely responsible for all
wages, salaries and benefits of any employees of the Vice-Chairman.

 

8.            Term and Termination.

 

(a)        Term. This Agreement shall commence as of the date hereof and shall
continue for so long as the Vice-Chairman is providing Services as the
Vice-Chairman.

 

(b)        Termination. This Agreement may be terminated at any time, upon the
mutual written agreement of the parties hereto. Furthermore, this Agreement may
be terminated, and the Vice-Chairman removed as the Vice-Chairman and/or as a
Director of the Company, in accordance with the terms of the Certificate of
Incorporation and/or Bylaws of the Company, as amended. In addition, either
party may terminate this Agreement for cause in the event the other party
materially breaches its duties and obligations under the terms of this Agreement
or is in default of any of its obligations hereunder, which breach or default is
incapable of cure, or if capable of being cured, has not been cured within
thirty (30) days after receipt of written notice from the non-defaulting party
or within such additional period of time as the non-defaulting party may
authorize in writing.

 

(c)        Fees and Reimbursement of Costs. No termination of this Agreement
shall affect the Company’s obligations hereunder with respect to (i) fees owed
to the Vice-Chairman and not paid by the Company as of the effective date of
such termination or (ii) fees, costs and expenses incurred by the Vice-Chairman
and not reimbursed by the Company in accordance with the terms hereof as of the
effective date of such termination.

 

9.            Indemnification of the Vice-Chairman; Limitation of Liability. The
Company and their Subsidiaries hereby agree to jointly and severally indemnify
and hold harmless the Vice-Chairman (“Indemnified Party”), whether in connection
with serving as officer, director or manager of the Company or otherwise, from
and against all losses, claims, liabilities, suits, costs, damages, judgments,
amounts incurred or paid, amounts paid in settlement, fines, penalties and other
liabilities and expenses (including reasonable attorneys’ fees) (“Losses”)
directly or indirectly arising from or relating to their performance hereafter
of Services to the Company, except for any such Losses resulting from the gross
negligence or intentional misconduct of an Indemnified Party, or conduct of an
Indemnified Party which constituted fraud. The Company further agrees to
reimburse the Indemnified Parties monthly for any cost of defending any action
or investigation (including reasonable attorneys’ fees and expenses), subject to
an undertaking from such Indemnified Party to repay the Company if such party is
determined not to be entitled to such indemnity. Notwithstanding anything to the
contrary set forth herein, in no event shall the Vice-Chairman be liable to the
Company and/or their Subsidiaries in connection herewith for any amount in
excess of fees actually received by the Vice-Chairman under Section 5(a) and
Section 5(b); except for any amount arising out of or relating to the gross
negligence, intentional misconduct, or fraud of the Vice-Chairman. The Company
shall pay the amounts described herein within ten (10) days after written demand
therefore is delivered to the Company. If and to the extent that the foregoing
indemnification undertaking may be unavailable or unenforceable for any reason,
the Company hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the otherwise indemnifiable losses, claims, liabilities,
suits, costs, damages, judgments, amounts incurred or paid, amounts paid in
settlement, fines, penalties and other liabilities and expenses (including
reasonable attorneys’ fees), to the maximum extent permissible under applicable
law. The rights of any Indemnified Party to indemnification hereunder will be in
addition to, but without duplication to, any other rights any such person or
entity may have under any other agreement or instrument to which such person or
entity is or becomes a party or is otherwise a beneficiary or under any
applicable law or regulation. The provisions of Section 4 and Section 9 shall
survive any termination of this Agreement.

 



4 

 

 

10.          Work Product. Company or its applicable Subsidiary shall have
exclusive title to and use of all copyrights, patents, trade secrets, or other
intellectual property rights associated with any programmed software,
procedures, work-flow methods, reports, manuals, visual aids, documentation,
ideas, concepts, techniques, inventions, processes, or works of authorship
developed, provided or created by the Vice-Chairman solely on behalf of the
Company (“Work Product”). Company or its applicable Subsidiary shall have the
sole right to obtain and to hold in its own name copyright, patent, trademark,
trade secret, and any other registrations, or such other protection as may be
appropriate to any Work Product, and any extensions and renewals thereof. All
such Work Product made in the course of the Services rendered hereunder shall,
to the extent possible, be deemed “works made for hire” within the meaning of
the Copyright Act of 1976, as amended (the “Act”). The Vice-Chairman hereby
expressly disclaims any interest in any and all Work Product. To the extent that
any work performed by the Vice-Chairman is found as a matter of law not to be a
“work made for hire” under the Act, the Vice-Chairman hereby assigns to Company
or its applicable Subsidiary the sole right title and interest, including the
copyright, in and to all such Work Product, and all copies of them, without
further consideration. For purposes of assignment of the Vice-Chairman’s
copyrights in such Work Product, the Vice-Chairman hereby appoints Company as
its attorney-in-fact for the purpose of executing any and all documents relating
to such assignment. The Vice-Chairman shall not copyright, patent, trademark,
designate as his trade secret, sell, or distribute any Work Product. The
Vice-Chairman shall give Company or its applicable Subsidiary and person
designated by Company such reasonable assistance as may be required to perfect
the rights described in this Section, including but not limited to, execution
and delivery of instruments of conveyance, as may be appropriate to give full
power and proper effect to such assignment in the United States and any foreign
country.

 

11.          Miscellaneous.

 

(a)        Submission to Jurisdiction; Consent to Service of Process. The
parties hereby irrevocably submit to the exclusive jurisdiction of any federal
or state court located in New York, New York over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby and
each party hereby irrevocably agrees that all claims in respect of such dispute
or any suit, action or proceeding related thereto may be heard and determined in
such courts. The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute. Each of the parties
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 



5 

 

 

(b)         Entire Agreement; Amendments and Waivers. This Agreement (including
the schedules and exhibits hereto, if any) represents the entire understanding
and agreement between the parties with respect to the subject matter hereof and
replaces and supersedes in its entirety any prior agreement or resolution
regarding services for the Board of Directors provided by the Vice-Chairman to
the Company; provided, however, that notwithstanding the foregoing or anything
in this Agreement to the contrary, (i) Section 3(E)(i-ii) of the Executive
Employment Agreement (and Sections 3(E)(iii) and 3(E)(iv), and any definitions
and miscellaneous provisions thereof solely as they relate to such provision)
shall survive execution of this Agreement and, for purposes of that provision,
the termination of the Vice-Chairman’s employment with the Company shall be
deemed to have occurred under Section 4.A of the Executive Employment Agreement,
and (ii) any remaining (A) indemnification obligations under the Executive
Employment Agreement or (B) expense reimbursement claims under the Executive
Employment Agreement in an aggregate amount of less than $2,500 or as otherwise
listed on Schedule A attached hereto shall survive execution of this Agreement.
This Agreement can be amended, supplemented or changed, and any provision hereof
can be waived, only by written instrument making specific reference to this
Agreement signed by the Company, in the case of an amendment, supplement,
modification or waiver sought to be enforced against the Company, or the
Vice-Chairman, in the case of an amendment, supplement, modification or waiver
sought to be enforced against the Vice-Chairman. The waiver by any party of a
breach of any provision of this Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.

 

(c)         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
law principles thereof.

 

(d)         Section Headings. The section headings of this Agreement are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Agreement.

 



6 

 

 

(e)         Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by personal delivery, nationally
recognized overnight courier or certified mail at the following addresses (or to
such other address as a party may have specified by notice given to the other
party pursuant to this provision):

 

If to the Company, to:

 

Priority Technology Holdings, Inc.

Attn: Board of Directors 

2001 Westside Parkway, Suite 155

Alpharetta, Georgia 30004

 

With a copy (which shall not constitute notice) to:

Priority Technology Holdings, Inc. 

Attn: General Counsel 

2001 Westside Parkway, Suite 155

Alpharetta, Georgia 30004

 

With a copy (which shall not constitute notice) to:

Schulte Roth & Zabel LLP: 

Attn: John Mahon

919 Third Avenue 

New York, New York 10022

 

If to Vice-Chairman, to:

 

John V. Priore 

c/o AESV Consulting, LLC

260 Ardsley Lane 

Alpharetta, GA 30005

 

With a copy (which shall not constitute notice) to:

 

Meister Seelig & Fein LLP 

Attn: Mark J. Seelig, Esq.

125 Park Avenue, 7th floor

New York, New York 10017

 



7 

 

 

Any such notice or communication shall be deemed to have been received (i) when
delivered, if personally delivered, (ii) on the next business day after
dispatch, if sent postage prepaid by nationally recognized, overnight courier
guaranteeing next business day delivery, and (iii) on the 5th business day
following the date on which the piece of mail containing such communication is
posted, if sent by certified mail, postage prepaid, return receipt requested.

 

(f)         Severability. If any provision of this Agreement is invalid, illegal
or unenforceable, the balance of this Agreement shall remain in effect. Upon
such determination  that any term or other provision is invalid, illegal or
unenforceable, the parties shall negotiate in good faith to modify this
Agreement so as to effect, the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

(g)       Binding Effect and Assignment; Third-Party beneficiaries. Except as
expressly provided herein, this Agreement shall not be assigned by any party,
and no party’s obligations hereunder, or any of them, shall be delegated,
without the consent of the other party. Except as set forth in Section 9 or
otherwise provided herein, there shall be no third-party beneficiaries hereof.

 

(h)        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile, .pdf or other
electronic means shall be effective as delivery of a manually executed
counterpart to the Agreement.

 

(i)         Remedies Cumulative. Except as otherwise provided herein, no remedy
herein conferred upon a party hereto is intended to be exclusive of any other
remedy. No single or partial exercise by a party hereto of any right, power or
remedy hereunder shall preclude any other or further exercise thereof. All
remedies under this Agreement or otherwise afforded to any party, shall be
cumulative and not alternative.

 

(j)         Interpretation. When a reference is made in this Agreement to an
article, section, paragraph, clause, schedule or exhibit, such reference shall
be deemed to be to this Agreement unless otherwise indicated. The text of all
schedules is incorporated herein by reference. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” As used herein, words in the
singular will be held to include the plural and vice versa (unless the context
otherwise requires), words of one gender shall be held to include the other
gender (or the neuter) as the context requires, and the terms “hereof’,
“herein”, and “herewith” and words of similar import will, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

(k)        Arm’s Length Negotiations. Each party herein expressly represents and
warrants to all other parties hereto that (a) before executing this Agreement,
said party has fully informed itself of the terms, contents, conditions and
effects of this Agreement; (b) said party has relied solely and completely upon
its own judgment in executing this Agreement; (c) said party has had the
opportunity to seek and has obtained the advice of its own legal, tax and
business advisors before executing this Agreement; (d) said party has acted
voluntarily and of its own free will in executing this Agreement; and (e) this
Agreement is the result of arm’s length negotiations conducted by and among the
parties and their respective counsel.

 



8 

 

 

(l)          Construction. The parties agree and acknowledge that they have
jointly participated in the negotiation and drafting of this Agreement. In the
event of an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement. Any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise.

 

(m)        Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES OR ANY OF THEM IN RESPECT
OF THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION. EACH PARTY AGREES THAT THE OTHER MAY FILE A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

 

(n)         Further Instruments and Actions. The parties agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

 

(o)         Attorney’s Fees. In the event that any dispute between the parties
to this Agreement should result in litigation, the prevailing party in such
dispute shall be entitled to recover from the losing party all fees, costs and
expenses of enforcing any right of such prevailing party under or with respect
to this Agreement, including without limitation, such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals.

 

**** 

 



9 

 



 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have duly
executed this Agreement by signing below as of the Effective Date.



 



PRIORITY TECHNOLOGY HOLDINGS, INC.         BY: /s/ Thomas C. Priore    Name:
 Thomas C. Priore   Title: Executive Chairman of the Board of Directors  

  



JOHN V. PRIORE   BY: /s/ John V. Priore    Name:  John V. Priore   Title: Vice
Chairman of the Board of Directors  

 

 

 

 

  

Schedule A

 



Expense Category Amount                         TOTAL  

 



 